Order entered July 17, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00188-CV

             BAYLOR UNIVERSITY MEDICAL CENTER, ET AL., Appellants

                                                 V.

                                      SARAH LAWTON, Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12-09816

                                             ORDER
        We GRANT appellants’ July 12, 2013 unopposed motion for an extension of time to file

a reply brief. We ORDER the reply brief tendered to this Court by appellants on July 8, 2013

filed as of the date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE